PER CURIAM.
Leon County seeks review of the trial court’s order granting Edward Mitchell’s petition for writ of certiorari. That order reversed the hearing officer’s determination that Mitchell was not vested against the county’s comprehensive plan, and remanded the cause to the county with instructions that Mitchell’s application for vested rights be granted.
The standard of review for a district court in reviewing the trial court’s order under Florida Rules of Appellate Procedure 9.030(b)(2)(B) consists of a determination of whether the circuit court afforded procedural due process and applied the correct law. Education Dev. Ctr. v. City of West Palm Beach Zoning Board of Appeals, 541 So.2d 106 (Fla.1989). Based on the record before us, we are unable to conclude that the trial court did not afford procedural due process or did not apply the correct law to the facts. We therefore deny the county’s petition for writ of certiorari.
MINER, ALLEN and WEBSTER, JJ., concur.